Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to claim “ the support structure” in combination with the door frame.  However, independent claims 1, 8 clearly claim the “door frame”, “ door system” as a subcombination with the “ support structure”.  It is thus confusing and indefinite.  

Since applicant has received an office action to the claims being subcombination between the “ door frame”/”door system” and the “support structure”, the claims are thus examined as best understood as to a subcombination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 12-14, 21-27 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bursk et al (4154034).
Bursk et al (figures 1, 6, 9-10) shows a door frame (18) for insertion into a door opening of a support structure, the door frame comprising: a first side member (70) to be parallel with a plane of the door opening when the door frame is inserted into the door opening, and a second side member (56) angled from the first side member at a bend, the second side member having a first side to face the support structure when the door frame is inserted into the door opening, the second side member having a second side opposite the first side to face the door opening when the door frame is inserted into the door opening, a third side member (56, on the other side of the opening, see figure 3 for symmetry) having a third side to face the support structure and a fourth side opposite the third side to face the door opening when the door frame is inserted into the door opening, third side member positioned on the second side of the second side member.

	Per claims 4, Bursk et al further shows a seal (82) to seal the door frame (18) to at least a portion of a door (38) to be coupled to the door frame.
Per claims 5-6, Bursk et al further shows the second side member (56) is angled to contact the support structure (22, figure 9), wherein at least a portion of the support structure is bent to contact the second side member.
Per claims 7, Bursk et al further shows the first and second side members define an L-shaped flange profile (figure 6).
	Per claims 8, Bursk et al shows a door system for use with a door opening of a support structure, the door system including: a door frame (18, 56, 70) for insertion into the door opening, the door frame having a first side member (70) and a second side member (56) angled from the first side member at a bend, the first side member to be parallel to a plane of the opening when the door frame is inserted into the door opening, the second side member having a first side to face the support structure when the door frame is inserted into the door opening, the door frame including a third side member having a third side to face the support structure and a fourth side opposite the third side to face the door opening when the door frame is inserted into the door opening, the third side member positioned on the second side of the second side member, the second side member having a second side opposite the first side to face the door opening when the door frame is inserted into the door opening; and a door to be operatively coupled to the door frame after the door frame is inserted into the door opening.

	Per claims 21-22, (see the 112 issues above), Bursk et al (equivalently if the support structure is a claimed limitation) further shows the at least a portion of the support structure (26) is a first bent portion of the support structure, the first bent portion and a second bent portion of the second side member to be angled from the first side member at a same angle (see figure 6 for angle between 48/26; and 70, 56), wherein the first and second bent portions are bent together at a common pivot point.
	Per claims 23-27 (see the 112 issues above), Bursk et al (equivalently if the support structure is a claimed limitation) further shows the second bent portion defining an angle of less than 90 degree between the first and second side members (approximately 90 degree, col 3 line 42), the door frame is coupled to the support structure via interference fit (see figure 7 where first and second members fit into the support structure), the third side member includes a panel extending parallel to the plane of the door opening at a first end of the third member, wherein the panel is a first . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursk et al (4154034).
Bursk et al shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of coupling a door frame to a door opening with Bursk et al’s structures.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
The reference Bursk shows the third member being on opposite side of the door opening.  The fourth side of the third member facing the door opening, and the second member having a second side facing the door opening.  The third member is thus on the second side of the second side member.  The reference thus shows the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

06/06/216/6/2021